Name: Commission Regulation (EU) NoÃ 461/2012 of 31Ã May 2012 amending Council Regulation (EC) NoÃ 1165/98 concerning short-term statistics and Commission Regulations (EC) NoÃ 1503/2006, (EC) NoÃ 657/2007 and (EC) NoÃ 1178/2008 as regards adaptations related to the removal of the industrial new orders variables Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing
 Date Published: nan

 1.6.2012 EN Official Journal of the European Union L 142/26 COMMISSION REGULATION (EU) No 461/2012 of 31 May 2012 amending Council Regulation (EC) No 1165/98 concerning short-term statistics and Commission Regulations (EC) No 1503/2006, (EC) No 657/2007 and (EC) No 1178/2008 as regards adaptations related to the removal of the industrial new orders variables (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics (1), and in particular Article 17, points (b) to (g) thereof, Whereas: (1) Regulation (EC) No 1165/98 established a common framework for the production of short-term Community statistics on the business cycle and laid down the required variables for the analysis of the short-term evolution of supply and demand, production factors and prices. (2) Commission Regulation (EC) No 1503/2006 of 28 September 2006 implementing and amending Council Regulation (EC) No 1165/98 concerning short-term statistics as regards definitions of variables, list of variables and frequency of data compilation (2) provided definitions of the objectives and characteristics of the variables. (3) Commission Regulation (EC) No 657/2007 of 14 June 2007 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the establishment of European sample schemes (3), specified the rules and conditions with regard to transmission of data by Member States participating in European sample schemes for short-term statistics. (4) Commission Regulation (EC) No 1178/2008 of 28 November 2008, amending Council Regulation (EC) No 1165/98 concerning short-term statistics and Commission Regulations (EC) No 1503/2006 and (EC) No 657/2007 as regards adaptations following the revision of statistical classifications NACE and CPA (4), updated the rules and conditions for the European sample schemes following the adoption of Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90, as well as certain EC Regulations on specific statistical domains (5), and Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (6). (5) The industrial new orders variables introduced by Regulation (EC) No 1165/98 were intended to serve as a leading indicator of future production. However, the predictive capacity of these variables has proven to be limited, and since these variables have failed to demonstrate stable leading properties across all Member States, the European Statistical System Committee has agreed that the data collection of the industrial new orders variables should be stopped in the context of prioritisation in the development and production of statistics in the light of reduced resources and with the objective of reducing the burden on the European Statistical System. (6) In order to implement the removal of the industrial new orders variables, it is necessary to remove all references made to these variables in connexion with the list of variables, the reference period, the level of detail, the deadline for data transmission, the transition period and the definitions to be applied to these variables, and also in relation to the terms of the European sample scheme concerning non-domestic new orders. (7) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex A to Regulation (EC) No 1165/98 is amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 1503/2006 is amended in accordance with Annex II to this Regulation. Article 3 In Regulation (EC) No 657/2007 Articles 1 and 2 are replaced by the following: Article 1 European sample schemes may be applied when compiling statistics that distinguish between the euro area and non-euro-area for the following two variables specified in Annex A to Regulation (EC) No 1165/98: Variable Name 312 Output prices of the non-domestic market 340 Import prices Article 2 Member States participating in the European sample scheme referred to in Article 1 shall transmit data to the Commission (Eurostat) at least for the NACE activities, for variable No 312, and CPA products, for variable No 340, specified in the Annex.. Article 4 Annex III to Regulation (EC) No 1178/2008 is amended in accordance with Annex III to this Regulation. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 162, 5.6.1998, p. 1. (2) OJ L 281, 12.10.2006, p. 15. (3) OJ L 155, 15.6.2007, p. 7. (4) OJ L 319, 29.11.2008, p. 16. (5) OJ L 393, 30.12.2006, p. 1. (6) OJ L 145, 4.6.2008, p. 65. ANNEX I Annex A to Regulation (EC) No 1165/98 is amended as follows: (1) point (c) (List of variables) is amended as follows: (a) in paragraph 1, the variables 130 New orders received, 131 Domestic new orders and 132 Non-domestic new orders are deleted; (b) paragraphs 3 and 8 are deleted; (2) in point (e) (Reference period), variables 130, 131 and 132 and their respective reference periods are deleted; (3) point (f) (Level of detail) is amended as follows: (a) paragraph 4 is replaced by the following: 4. In addition, all variables except for the turnover variables (Nos 120, 121, 122) are to be transmitted for total industry defined as NACE Rev. 2 Sections B to E and the main industrial groupings (MIGs) as defined in Commission Regulation (EC) No 586/2001 (1). (b) paragraph 6 is deleted; (c) paragraph 9 is replaced by the following: 9. The variables on the non-domestic markets (Nos 122 and 312) are to be transmitted according to the distinction into euro-zone and non-euro-zone. The distinction is to be applied to the total industry defined as NACE Rev. 2 Sections B to E, the MIGs, the Section (1 letter) and Division 2-digit level of NACE Rev. 2. The information on NACE Rev. 2 D and E is not required for variable 122. In addition, the import price variable (No 340) is to be transmitted according to the distinction into euro-zone and non-euro-zone. The distinction is to be applied to the total industry defined as CPA Sections B to E, the MIGs, the Section (1 letter) and Division 2-digit level of CPA. For the distinction into the euro-zone and non-euro-zone, the Commission may determine the terms for applying European sample schemes as defined in point (d) of the first subparagraph of Article 4(2). Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 18(3). The European sample scheme may limit the scope of the import price variable to the import of products from non-euro-zone countries. The distinction into the euro-zone and non-euro-zone for the variables 122, 312 and 340 does not need to be transmitted by those Member States that have not adopted the euro as their currency.; (4) in point (g) (Deadlines for data transmission), paragraph 1, variables 130, 131 and 132 and their respective deadlines 1 month and 20 calendar days are deleted; (5) in point (j) (Transition period), paragraph 3 is replaced by the following: 3. A transition period ending on 11 August 2007 may be granted for the variable 340 and the distinction into the euro-zone and non-euro-zone for the variables 122, 312 and 340 in accordance with the procedure laid down in Article 18(2).. (1) OJ L 86, 27.3.2001, p. 11.; ANNEX II Annex I to Regulation (EC) No 1503/2006 is amended as follows: Variables: 130 New orders received, 131 Domestic new orders and 132 Non-domestic new orders are deleted. ANNEX III Annex III to Regulation (EC) No 1178/2008 is amended as follows: Paragraph 132 NON-DOMESTIC NEW ORDERS is deleted.